DETAILED ACTION

The applicant’s amendment filed on December 06, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Rachuba on January 11, 2022.

The application has been amended as follows:
Referring to claims 1-10, cancel claims 1-10
Referring to claim 11, amend last paragraph of claim 11 as shown below :

wherein a part of at least the core wire is formed with a flat part that is flatter than a rest of the core wire, wherein a part of each of the plurality of strands in the flat part of the core wire is flattened such that each of the plurality of strands in the flattened part of the plurality of strands has a same cross-sectional area as the respective plurality of strands in the rest of the core wire.

Add new claims 13-14 as shown below:


14. (New) The electric wire according to claim 11, wherein the insulating covering is also formed with a flat part, and the flat part of insulating covering covers the flat part of the core wire.

Allowable Subject Matter
Claims 11-14 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on December 06, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 11-14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 11; the limitations “wherein a part of at least the core wire is formed with a flat part that is flatter than a rest of the core wire, wherein a part of each of the plurality of strands in the flat part of the core wire is flattened such that each of the plurality of strands in the flattened part of the plurality of strands has a same cross-sectional area as the respective plurality of strands in the rest of the core wire.” in combination with all other claimed 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847